IYsh, J.
1. Whenever a county is by statute made liable for a given demand, an action against it will lie therefor, though the statute does not in express terms authorize or provide for the bringing of such an action. Mackey v. Ordinaries, 59 Ga. 832; Davis v. Horne, 64 Ga. 69; Smith v. Floyd County, 85 Ga. 420. See also Scales v. Ordinary, 41 Ga. 225 ; Hammond v. County of Richmond, 72 Ga. 188.
2. An action upon an account against a county is not open to general demurrer if any one or more of the items of such account constitutes a lawful demand against the county. Mayor of Athens v. Smith, 111 Ga. 870. See also Higginbotham v. Conway, 113 Ga. 1155.
•3. One of the items of the account sued on in the present case was for the expenses of the arresting officer in carrying the prisoner to the county where the alleged offense was committed, and such county was liable, at least, for these expenses (Penal Code, § 898), and therefore liable to suit.
4. Points not properly made by special demurrer as they should be will not, though argued here, be considered or passed upon.
5. As no evidence was brought up in the record, it does not appear that the court erred in directing the verdict to which exception was taken.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.